Case 20-33047-hdh13 Doc 30 Filed 01/22/21 Entered 01/22/21 17:07:10 Page1of2

Coronado-Newton, Pauline
20-33047-hdh-13

Spouse Income Dallas College

Employee Pay Statement for 11/30/2020

Date Direct Deposit Number
11/30/20 376471
Name/Address

Mark Lavon Newton
2805 N Britian Rd

Irving TX 75062
Current Month Calendar Year to Date
Earnings
Regular Pay 5,280.42 56,948.40
Total Gross Pay 5,280.42 56,948.40
Pre-tax Deductions/Additions
Medical Ins - 239.38 - 2,635.74
Dental Ins - 65.30 - 718.30
Emp Term Life/AD&D - 50.24 - 531.52
Vision Ins Pretax - 11.01 - 121.11
Health Care Reimb - 216.00 - 2,376.00
TRS Retirement - 406.59 - 4,385.03
TSA Deduction - 100.00 - 1,100.00
Tax Life Ins Prem 35.69 365.07
Taxable Gross 4,227.59 45,445.77
Taxes Withheld
F.1.C.A. Medicare - 62.75 - 674,91
FITW - 455.39 - 4,882.41
Post-tax Deductions
Dep Term Life AD&D - 1.38 - 15.18
Disability Ins - 13.73 - 144.71
Tax Life Ins Prem - 35.69 - 365.07
Net Pay 3,658.65 39,363.49
$450.00 was sent to Wex Bank (higher One)
Account Number XXXX1864
$3,208.65 was sent to Wells Fargo Bank
Account Number XXXXXX6526
Federal Withholding Status Exemptions Additional Amount
Married 0 100.00

 

Special Pay & Deduction Details

 
Date
12/24/20

Case 20-33047-hdh13 Doc 30 Filed 01/22/21 Entered 01/22/21 17:07:10 Page 2 of 2

Name/Address
Mark Lavon Newton
2805 N Britian Rd
Irving TX 75062

Earnings
Regular Pay

Tota

| Gross Pay

Pre-tax Deductions/Additions
Medical Ins

Dental Ins

Emp Term Life/AD&D
Vision Ins Pretax
Health Care Reimb
TRS Retirement

TSA Deduction

Tax Life Ins Prem

Taxable Gross

Taxes Withheld
F.I.C.A. Medicare

FITW

Post-tax Deductions
Dep Term Life AD&D

Disability Ins
Tax Life Ins Prem
Net Pay

$450.00 was sent to
Account Number

$3,208.65 was sent to
Account Number

Federal Withholding Status
Married

 

nanria

| Dav & Nadiiatian Nataile

Dallas College
Employee Pay Statement for 12/31/2020

Direct Deposit Number
382684

Current Month

5,280.42
5,280.42

- 239.38
- 65.30

- 50.24

- 11.01

- 216.00
- 406.59
- 100.00
35.69
4,227.59

- 62.75
- 455.39

- 1.38
- 13.73
- 35.69
3,658.65

Wex Bank (higher One)
XXXX1864

Wells Fargo Bank
XXXXXX6526

Exemptions
0

Calendar Year to Date

62,228.82
62,228.82

- 2,875.12
- 783.60

- 581.76
=132.12

- 2,592.00
- 4,791.62
- 1,200.00
400.76
49,673.36

- 737.66
- 5,337.80

- 16.56

- 158.44

- 400.76
43,022.14

Additional Amount
100.00
